Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 193RD JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 7th day of May, 2015, the
cause on appeal to revise or reverse the judgment between

H. JONATHAN COOKE, INDIVIDUALLY                     On Appeal from the 193rd Judicial District
AND ON BEHALF OF ESCROW                             Court, Dallas County, Texas
PARTNERS DALLAS, L.P.; ESCROW                       Trial Court Cause No. 06-02873-L.
PARTNERS DALLAS, GP, INC.;                          Opinion delivered by Justice Stoddart. Chief
ESCROW PARTNERS HOUSTON, L.P.;                      Justice Wright and Justice Lang-Miers
ESCROW PARTNERS HOUSTON, GP,                        participating.
INC.; ESCROW PARTNERS AUSTIN,
L.P.; ESCROW PARTNERS AUSTIN, GP,
INC.; ESCROW PARTNERS SAN
ANTONIO, L.P.; ESCROW PARTNERS
SAN ANTONIO, GP, INC.; TITLE
PARTNERS, L.L.P.; NORTH AMERICAN
MANAGEMENT, L.L.P.; TJ PARTNERS I,
LLC; AND TJ PARTNERS II, LLC,
Appellant

No. 05-15-00441-CV         V.

ROBERT C. KARLSENG; KARLSENG
LAW FIRM, P.C.; ASHLEY BRIGHAM
PATTEN; PATTEN & KARLSENG LAW
FIRM, P.C.; JACQUES YVES LEBLANC;
AND LEBLANC, PATTEN AND
KARLSENG LAW FIRM, P.C. , Appellees

was determined; and this Court made its order in these words:

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
      We ORDER appellees Robert C. Karlseng; Karlseng Law Firm, P.C.; Ashley
Brigham Patten; Patten & Karlseng Law Firm, P.C.; Jacques Yves LeBlanc; and
LeBlanc, Patten and Karlseng Law Firm, P.C. recover their costs, if any, of this appeal
from appellant H. Jonathan Cooke, individually and on behalf of Escrow Partners Dallas,
L.P.; Escrow Partners Dallas, GP, Inc.; Escrow Partners Houston, L.P.; Escrow Partners
Houston, GP, Inc.; Escrow Partners Austin, L.P.; Escrow Partners Austin, GP, Inc.;
Escrow Partners San Antonio, L.P.; Escrow Partners San Antonio, GP, Inc.; Title
Partners, L.L.P.; North American Management, L.L.P.; TJ Partners I, LLC; and TJ
Partners II, LLC.



        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 17th day of July, 2015.




                                                               LISA MATZ, Clerk




                                          –2–